MEMORANDUM **
Petitioners’ late opposition to the motion for summary disposition, received on September 24, 2007, is ordered filed.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen.
The BIA’s denial of a motion to reopen is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The regulations state that a motion to reopen removal proceedings must be filed not later than ninety days after the date on which the final order of removal was entered. See 8 C.F.R. § 1003.2(c)(2).
The BIA did not abuse its discretion in denying petitioners’ motion to reopen. The record indicates that petitioners’ final order of removal was entered on August 7, 2006. The record further indicates that petitioners’ motion to reopen was filed on February 20, 2007, more than ninety days after the date on which the final order of removal was entered. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.